KRUEGER, Judge.
Conviction is for simple assault. Punishment assessed is a fine of $25.
*305An examination of the record fails to show that notice of appeal was given as required by law. Such is necessary to give this court jurisdiction. See Branch’s Ann. P.C., Sec. 588, p. 302, and the many cases there cited.
The appeal is therefore dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.,